DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               BEVERLY A. ELLIS and FREDERICK J. ELLIS,
                              Appellants,

                                     v.

U.S. BANK TRUST, N.A., as Trustee for LSF9 Master Participation Trust,
                             Appellee.

                              No. 4D17-2127

                            [October 24, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2010CA000241.

  Amanda L. Mollica and Kendrick Almaguer of The Ticktin Law Group,
Deerfield, for appellants.

  David Rosenberg, Cynthia L. Comras and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

GERBER, C.J.

   The borrowers appeal from the trial court’s order denying the
borrowers’ motion to tax costs and attorney’s fees. We affirm the trial
court’s order as to the borrowers’ attorney’s fees pursuant to Nationstar
Mortgage LLC v. Glass, 219 So. 3d 896, 899 (Fla. 4th DCA 2017) (“A party
that prevails on its argument that dismissal is required because the
plaintiff lacked standing to sue upon the contract cannot recover fees
based upon a provision in that same contract.”), review granted, SC17-
1387, 2018 WL 2069328 (Fla. Feb. 13, 2018). We affirm the trial court’s
order as to the borrowers’ taxable costs because the borrowers did not
preserve this request by evidence or argument at the hearing on the
motion. See Aills v. Boemi, 29 So. 3d 1105, 1110 (Fla. 2010) (“To be
preserved for appeal, the specific legal ground upon which a claim is based
must be raised at trial and a claim different than that will not be heard on
appeal.”) (alterations omitted).

   Affirmed.

LEVINE and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2